Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0324868 to Kim et al (Kim) in view of US 2007/0028625 to Joshi et al (Joshi).
Regarding claim 15, Kim discloses an aftertreatment system comprising: 
a selective catalytic reduction (SCR) system (22, fig. 1); 
an oxidation catalyst (32, fig. 1); and 
a controller (control module 50, fig. 1; [22])  comprising a processor programmed to execute computer-readable instructions stored in a memory to: 
determine a first temperature of exhaust gas at a location of the SCR system, wherein the location of the SCR system comprises an inlet of the SCR system (via temperature sensor 54, fig. 1; [22]); 
determine a second temperature of the exhaust gas at an outlet of the oxidation catalyst (via temperature sensor 52, fig. 1; [22]); 
compare the first temperature with a target temperature of the exhaust gas at the location of the SCR system ([29]-[30]); and 
insert hydrocarbons (to heat the exhaust to reach SCR light off; [29]-[30]) into the oxidation catalyst based on the comparison and the second temperature to achieve the target temperature of the exhaust gas at the location of the SCR system.
However, Kim does not explicitly disclose which Joshi discloses:
the first temperature is determined at a location within a first zero to nine inches of a length of the SCR system in a direction parallel to a flow on the exhaust gas ([43], claims 43-44; temperature sensor is disposed within 2-4 inches of the catalyst inlet face).
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine teachings of Joshi with the device of Kim and have the temperature sensor such that the first temperature is determined at a location within a first zero to nine inches of a length of the SCR system in a direction parallel to a flow on the exhaust gas for detecting and responding to catalyst module overheating or conditions that may result in a catalyst module overheating in single or multi-combustor processes as they relate to and are utilized by catalytic gas turbine engines ([2]; Joshi).


Regarding claim 16, Kim combined with Joshi discloses the aftertreatment system of claim 15, further comprising a heater, wherein the processor is further programmed to execute computer-readable instructions to control the heater in conjunction with inserting hydrocarbons into the oxidation catalyst to achieve the target temperature of the exhaust gas at the location of the SCR system ([26], [29]-[30]; Kim).

Regarding claim 17, Kim combined with Joshi discloses the aftertreatment system of claim 16, wherein the heater is an electric heater ([15]; Kim).

Regarding claim 18, Kim combined with Joshi discloses the aftertreatment system of claim 16, wherein the processor is further programmed to execute computer-readable instructions to vary a power level of the heater to achieve the target temperature ([15], [33]; Kim).

Allowable Subject Matter
Claims 1, 3-9, 11-13 are allowed.
	Both amended claims 1 and 7 include subject matter of previously indicated allowable claim 10 (now cancelled) and hence, are allowable.


Response to Arguments
Applicant’s arguments, see Remarks, filed 11/16/2022, with respect to rejections of claims 1 and 7 have been fully considered and are persuasive.  The 102 rejection of claims 1 and 7 has been withdrawn. 
Applicant’s arguments, with respect to the rejection(s) of claim(s) 15 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAPINDER SINGH whose telephone number is (571)270-1774. The examiner can normally be reached Monday to Friday from 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.S/Examiner, Art Unit 3746                                                                                                                                                                                                        
/AUDREY B. WALTER/Primary Examiner, Art Unit 3746